       Case 1:20-cv-04849-GBD-JLC Document 19 Filed 09/11/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

TYLER MILLER,                                  )
                                               )
       Plaintiff,                              )       Case No: 1:20-cv-4849-GBD-JLC
                                               )
v.                                             )       NOTICE OF DEFENDANT’S MOTION
                                               )       TO DISMISS THE COMPLAINT
BRIGHTSTAR ASIA, LTD.,                         )       PURSUANT TO FED. R. CIV. P. 12(b)(1)
                                               )       & 12(b)(6)
       Defendant.                              )



       PLEASE TAKE NOTICE that, upon the Memorandum of Law in Support of its Motion

to Dismiss the Complaint (dated September 11, 2020), the Declaration of Jack A. Negro (dated

September 10, 2020), and Exhibit A thereto, and upon all prior papers and proceedings herein,

Defendant, Brightstar Asia, Ltd. (“Brightstar Asia”), will move this Court, before the Honorable

George B. Daniels, United States District Judge, at the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, New York, New York 10007-1312, on a date and time designated

by the Court, for an Order dismissing the Complaint for lack of subject matter jurisdiction pursuant

to Fed. R. Civ. P. 12(b)(1) or, alternatively, for failure to state a claim pursuant to Fed. R. Civ. P.

12(b)(6), and granting Brightstar Asia such other and further relief as the Court deems just and

proper, on the following grounds:

       This Court lacks subject matter jurisdiction for two primary reasons. First, Plaintiff does

not have standing to assert his purported causes of action in the Complaint because: (1) his claims

are derivative claims, not direct claims; and (2) Plaintiff has not alleged an injury in fact and his

claims are based upon the legal rights and interests of third-parties. Second, even if Plaintiff

somehow has standing to bring these causes of action, the claims are not ripe for adjudication.
      Case 1:20-cv-04849-GBD-JLC Document 19 Filed 09/11/20 Page 2 of 2




       Alternatively, Plaintiff’s causes of action must be dismissed for failure to state a claim on

the common grounds that (1) Plaintiff has not suffered any legally cognizable damages; and

(2) his claims fail under the parol evidence rule. Next, Plaintiff’s claim in Count I for breach of

fiduciary duty fails because: (1) the claim is duplicative of Plaintiff’s claim for breach of

contract/implied covenant; and (2) pursuant to Section 29 of the Shareholders Agreement,

Brightstar Asia does not owe any fiduciary duties to Plaintiff. Finally, Plaintiff’s claim in Count

II for breach of the implied covenant of good faith and fair dealing fails under the express terms

of the Shareholders Agreement and under Delaware law on the implied covenant.

       PLEASE TAKE FURTHER NOTICE that, pursuant to agreement of the parties,

Plaintiff’s opposition papers must be filed by October 2, 2020, and Brightstar Asia’s reply must

be filed by October 16, 2020.

Dated: September 11, 2020

                                             Respectfully submitted,

                                             /s/ Kristina A. Reliford
                                             Kristina A. Reliford
                                             Peter C. Sales (Admitted Pro Hac Vice)
                                             Frankie N. Spero (Admitted Pro Hac Vice)
                                             BRADLEY ARANT BOULT CUMMINGS LLP
                                             1600 Division Street, Suite 700
                                             Nashville, Tennessee 37203
                                             P: (615) 252-3573
                                             F: (615) 252-6380
                                             kreliford@bradley.com
                                             psales@bradley.com
                                             fspero@bradley.com

                                             Attorneys for Brightstar Asia, Ltd.
